DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.            The information disclosure statement filed 9/8/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
3.	Claims 1 and 3 are objected to because of the following informalities:  
	Claim 1 – “a speed reducer and a speed increaser,” should be “a speed reducer or a speed increaser,”.  Appropriate correction is required.  
Claim 3 - “, and wherein the nanofibers comprise the cellulose nanofibers” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al., International Publication No. WO/2016/175258 (hereinafter referred to as Nakanishi – for citation purposes USPG-PUB No. 2018/0079983 is being used).  
	Regarding claims 1-2 and 8-10, Nakanishi discloses a grease for use in bearings and sliding portions of food machines and gears (speed reducers and increasers as recited in claims 1 and 8-10) comprising a base oil and 0.1 to 20 wt% of a hydrophilic nanofiber, the hydrophilic nanofiber having a thickness (d) of 0.01 to 500 nm being dispersed therein wherein the hydrophilic nanofiber includes cellulose (as recited in claims 1-2) (see Abstract and Para. [0076], [0083] and [0143]). 
	Regarding claim 7, Nakanishi discloses the grease composition having a worked penetration at 25°C of 264 (see Table 1/Example 4).     

Claim Rejections - 35 USC § 102
6.	Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al., Japanese Publication No. JP2017082024A (hereinafter referred to as Nakanishi ‘JP).  
	Regarding claims 1-2 and 8-10, Nakanishi ‘JP discloses a grease for use in bearings and sliding portions of food machines and gears (speed reducers and increasers as recited in claims 1 and 8-10) (Para. [0060]) comprising a base oil and 0.1 to 20 wt% of a hydrophilic nanofiber, the hydrophilic nanofiber having a thickness (d) of 
	Regarding claim 7, Nakanishi ‘JP discloses the grease composition having a consistency at 25°C ranging from 250-320 (Para. [0044]).       

Claim Rejections - 35 USC § 102
7.	Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunugi, Japanese Publication No. JP2017180526A (hereinafter referred to as Kunugi).    
	Regarding claims 1-2 and 9, Kunugi discloses a grease for use in gears and bearings (speed reducers and increasers as recited in claims 1 and 9) (see Abstract and Para. [0031] and [0080]-[0081]) comprising a base oil and 0.1 to 10 wt% of a hydrophilic nanofiber, the hydrophilic nanofiber having a thickness of 4 to 100 nm being dispersed therein wherein the hydrophilic nanofiber includes cellulose (as recited in claims 1-2) (Para. [0006]-[0009], [0019] and [0053]-[0061]).    
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi. 
	Regarding claim 6, Nakanishi discloses the grease composition discussed above using a mixed oil wherein the mixed oil is a mixture of a low viscosity base oil used in combination with a high viscosity base oil, such as a mineral oil having a KV40 of 91 mm2/s and a base oil having a KV40 ranging from 10 to 400 mm2/s (Para. [0052]-[0054]).   

Claim Rejections - 35 USC § 103
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi ‘JP. 
	Regarding claim 6, Nakanishi ‘JP discloses the grease composition discussed above using a mixed oil wherein the mixed oil is a mixture of a low viscosity base oil used in combination with a high viscosity base oil, such as a PAO base oil having a KV40 of 64 mm2/s and a base oil having a KV40 ranging from 10 to 400 mm2/s (Para. [0026] and [0063]).  

Claim Rejections - 35 USC § 103
12.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugi.  
Regarding claims 3-5, Kunugi discloses all the limitations discussed above and further discloses the presence of 5 to 15 wt% of a thickener including organic bentonite present in a concentration range of (Para. [0061] and [0063]).  

Double Patenting
13.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

14.       Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,829,711. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '711 patent discloses the same compositional limitations as the instant claims except for bentonite which would have been obvious in light of the disclosure to Nakanishi references and Kunugi discussed above and incorporated herein by reference.    

Double Patenting II
15.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
16.       Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-9 of co-pending application No. 16/980,870.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771